  Case 18-01022         Doc 52    Filed 05/03/19 Entered 05/03/19 15:02:08              Desc Main
                                   Document     Page 1 of 13



                           UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS


                                                        Chapter 7
 In re:                                                 Case No. 17-11329-MSH

 Robert R. McNamara,
           Debtor

                                                          Adversary Proceeding
 THE BANK OF CANTON                                       No: 18-1022
         Plaintiff,
 v.

 ROBERT R. MCNAMARA,
          Defendant.


MEMORANDUM IN SUPORT OF PLAINTIFF’S MOTION TO COMPEL SPARRELL
 FUNERAL SERVICES, INC. TO DESIGNATE A PREPARED REPRESENTATIVE
  PURSUANT TO RULE 30(b)(6) AND AWARD PLAINTIFF ITS REASONABLE
          EXPENSES AND ATTORNEYS’ FEES AS SANCTIONS


          Plaintiff, The Bank of Canton (the “Plaintiff”) moves for an Order compelling Sparrell

Funeral Services, Inc. (“Sparrell”) to designate a corporate representative or other witness who is

prepared to testify on Sparrell’s behalf at deposition in accordance with Rule 7030(b)(6) of the

Federal Rules of Bankruptcy Procedure and Rule 30(b)(6) of the Federal Rules of Civil

Procedure. Plaintiff’s deposition of Sparrell was suspended because Robert R. McNamara (the

“Defendant”) appeared as Sparrell’s representative but was neither prepared for nor responsive to

the topics that the Plaintiff identified in its deposition subpoena. Plaintiff is also seeking

reimbursement of its expenses and legal fees to be paid by the Defendant and Sparrell as

sanctions for this motion. This is the second discovery motion that has been necessitated by the
    Case 18-01022       Doc 52     Filed 05/03/19 Entered 05/03/19 15:02:08               Desc Main
                                    Document     Page 2 of 13



Defendant in this adversary proceeding.1      As grounds for the order to compel with sanctions,

Plaintiff states the following:

     I.      Background

           (i)     Overview

          This adversary proceeding requests denial of the Defendant’s discharge under 11 U.S.C.

§ 727(a)(4) and (a)(2) upon allegations that the Defendant knowingly filed false and fraudulent

bankruptcy schedules and statement of financial affairs and failed to satisfactorily explain the

loss of assets in the underlying Chapter 7. Plaintiff’s allegations include Defendant’s false claim

that his interests in Sparrell had “$0.00” value and that Sparrell had no assets.2 Sparrell was a

funeral home business that operated multiple locations with more than three decades of

goodwill and success. The Defendant had been a principle and co-owner of the business since

its formation in 1998. Less than six months before filing Chapter 7, the Defendant and his son,

Brendan McNamara (“Brendan”), drained and siphoned Sparrell’s assets to entities owned and

controlled by Brendan. Other than a shuffle in ownership, nearly everything about the

business is the same; the business continues to operate in the same manner, at the same

locations, doing business under the same name (McNamara-Sparrell Funeral Homes), sharing

some of the same accounts and under the same two funeral directors (the Defendant and




1
 In December 2018, Plaintiff had to bring a motion to compel the Defendant to produce documents
(Docket No. 31) that had been requested in July 2018. The Plaintiff withdrew its prior motion and
request for fees because the Defendant eventually complied with the production request (Docket No. 40.)
However, the Defendant’s requiring of a motion before cooperating with his discovery obligations should
not be the norm. Sanctions are warranted.
2
 Defendant admitted at deposition that he never had Sparrell appraised. See relevant portion of
Defendant’s testimony from transcript attached hereto as Exhibit A (p. 129, l. 6)
    Case 18-01022      Doc 52      Filed 05/03/19 Entered 05/03/19 15:02:08               Desc Main
                                    Document     Page 3 of 13



Brendan).3 It appears that the Defendant and Brendan may have falsified and/or created

misleading records and accounts in an effort to give an appearance that Sparrell had no value.

As the Plaintiff continues to narrow in on these issues, neither the Defendant nor any

representative of his company (Sparrell), can or will explain the alleged loss of value. Instead,

the Defendant and Brendan have taken steps to hinder and delay the Plaintiff’s efforts to

depose Sparrell on matters involving its assets and financial affairs. Initially, the Defendant

and Brendan dodged service of Plaintiff’s deposition subpoena,4 then, even though the

Defendant acknowledged that Brendan was the person with the most knowledge of the

designated topics, he designated himself to be Sparrell’s Rule 30(b)(6) witness.5 During the

deposition, the Defendant often portrayed himself as being confused and having dementia.6


3
  Defendant purports that he is unemployed. Although he admits that he is regularly at the funeral homes
when there are funerals and wakes taking place and he obtained a new funeral director’s license earlier
this year.
4
 Eventually, Defendant’s counsel agreed to accept service of Sparrell’s subpoena. However, prior
attempts to serve the subpoena on the Defendant through constable were unsuccessful because one of the
Defendant’s sons provided misleading information to the constable claiming that the Defendant had
moved to a new location which he refused to disclose. See Affidavit of Non-Service attached hereto as
Exhibit B. Additionally, Brendan refused to accept service even though he was once employed by
Sparrell, appeared on Sparrell’s behalf at an earlier 2004 Examination, continues to maintain Sparrell’s
accounts and, according to the Defendant, alleged to be the person with the most knowledge of the
designated topics.
5
 There were intimations from counsel that Brendan refused to appear on Sparrell’s behalf in an attempt to
create an argument that he did not “consent” as required by Rule 30(b)(6). Regardless if this were the
case, the Defendant admitted at deposition that he did not ask Brendan or anyone else to appear on behalf
of Sparrell. See relevant portions of Defendant’s testimony at deposition attached hereto as Exhibit C
(p.138, l. 9 – p. 139, l. 9.)
6
 It appears that, when beneficial and convenient for the Defendant, the Defendant presents himself as
being confused and or unable to remember information that would be pertinent to this action. One
example of this was when the Defendant acted confused when Plaintiff’s counsel was questioning him
about writing and signing checks from Brendan’s business accounts in which the Defendant was allegedly
not authorized. Defendant also claimed to have no knowledge that Sparrell owned real estate. Yet, at
deposition, Defendant admitted that he has not been diagnosed with dementia or memory loss problems.
Exhibit D (p. 122, l. 2-4.) And, according to Brendan, the Defendant is ill with “Type 2 diabetes and
depression.” See relevant portion of Brendan’s testimony from his own deposition attached as Exhibit E
(p. 14, l. 15.) Neither of these diseases are commonly known to cause a patient to suffer the memory loss
    Case 18-01022      Doc 52      Filed 05/03/19 Entered 05/03/19 15:02:08               Desc Main
                                    Document     Page 4 of 13



          (ii)    Sparrell

        The Defendant has been Sparrell’s sole principal officer and shareholder since 2011.7

In September 2016, Sparrell purchased the two funeral home locations where it had been

operating under lease since September 2011. One funeral home was located at 1 Summer Street,

Cohasset, MA (the “Cohasset Property”) which Sparrell acquired for consideration of $660,000

and the other at 30 Central Street, Norwell, MA (the “Norwell Property”) was acquired for

$440,000, copies of said deeds are attached as Exhibits G and H. 8 In November 2016, Sparrell

transferred the Cohasset and Norwell Properties to an entity owned by Brendan, BM Mack

Properties, LLC (“BM Mack”), under separate quitclaim deeds each for consideration of only

$100,000, copies of said deeds are attached as Exhibits I and J.9 In addition to the real estate, all



and confusion in the manner that the Defendant often displays when being deposed by the Plaintiff. It
should also be noted that the Defendant was capable of driving himself to the deposition (in a company
owned vehicle because the Defendant doesn’t own a car in his own name). Exhibit F (p. 12, l. 15 – p. 13,
l. 11.)
7
  Sparrell was organized in 1983 by the Defendant and his now deceased brother, John B. McNamara
(“John”). The two brothers were also co-owners of a related funeral home business under McNamara
Associates, LLC (“McNamara Associates”). Since inception, the Defendant was the President of Sparrell
and he and John were Directors. McNamara Associates, LLC organized in 1999 and the Defendant and
John were both its Managers and Members. In or around August 2011, the brothers had a falling out.
John claimed that the Defendant was responsible for “mismanagement” of hundreds of thousands of
dollars in prepaid funeral funds that were they were to be holding in trust for their clients’ pre-needs
benefits. On or about August 31, 2011 Under a settlement agreement, the Defendant indemnified John
for the missing pre-needs and the brothers divided up the businesses and parted ways. Among other
things, the Defendant surrendered all of his interests in McNamara Associates, LLC to John and in turn
retained sole ownership in Sparrell.
8
 McNamara Associates held title to the Cohasset and Norwell Properties since 1999. As part of the 2011
settlement between the Defendant and John, it was agreed that Sparrell could lease the Cohasset and
Norwell Properties from McNamara Associates with an option to purchase. Sparrell obtained a $1.39
Million loan through Live Oak Banking Company and exercised its option to purchase (the “Acquisition
Loan”).
9
 Just prior to these transfers, the Cohasset and Norwell Properties were appraised in excess of $1.81
Million. Specifically, as of August 12, 2016, the Cohasset Property had a market value appraisal of $1
Million and the Norwell Property was appraised at $811,000. Consequently, Sparrell’s equity in the
Properties was in excess of $420,000 above the debt of the Acquisition Loan.
     Case 18-01022         Doc 52      Filed 05/03/19 Entered 05/03/19 15:02:08            Desc Main
                                        Document     Page 5 of 13



of Sparrell’s business assets were transferred to a second entity owned by Brendan, BM

McNamara Funeral Services, Inc. (“BM McNamara”), under an Asset Purchase Agreement dated

November 7, 2016 for consideration of $25,000, a copy of said agreement is attached hereto as

Exhibit K.10 No cash was exchanged for the transfer of the real estate or business assets. Instead,

BM Mack and BM McNamara executed a promissory note to Sparrell in the sum of $225,000

(the “Sparrell Note”), a copy is attached hereto as Exhibit L. Within five months of allegedly

transferring Sparrell’s assets,11 the Defendant filed the underlying Chapter 7 declaring that his

current value in the company was “$0.00.” On its face, the Defendant’s Chapter 7 filings fail to

disclose the value of the Sparrell Note.12

             (iii) The Rule 30(b)(6) Deposition

           Plaintiff commenced Sparrell’s deposition on March 8, 2019. Prior to the deposition,

Plaintiff served a Subpoena which advised Sparrell of its duty to designate one or more

representatives or other persons to testify on Sparrell’s behalf and specified the matters to which

Plaintiff would be inquiring. A copy of the Subpoena is attached hereto as Exhibit O. Defendant

appeared as the designated representative for the deposition and it was clear that he was not a




10
  Neither the Defendant nor Brendan obtained an appraisal of the business assets prior to the transfer.
However, according to its own financial reports, Sparrell’s assets exceeded $269,000 in March 2016 and,
as of May 31, 2016, it claimed to have preneeds contracts valued in excess of $369,000.
11
  The truth concerning the transfer is uncertain. On or about November 30, 2015, the Defendant
represented in open Court that Sparrell had already been transferred to Brendan. See Hearing transcript
(p. 13 l. 4 – 18) attached hereto as Exhibit M. On May 1, 2016, The Defendant and Brendan signed a
Letter of Intent to Gift Business representing that the Defendant was gifting 100% of Sparrell to Brendan
for “… no cash exchange or sale price…” See Letter of Intent to Gift Business attached hereto as Exhibit
N.
12
     The Sparrell Note has not been repaid in full.
     Case 18-01022      Doc 52      Filed 05/03/19 Entered 05/03/19 15:02:08               Desc Main
                                     Document     Page 6 of 13



sufficient witness.13 The Defendant was either intentionally evasive or woefully unprepared to

answer questions relevant to the subject matters set forth in the Subpoena and as result the

Plaintiff had to suspend the deposition. Initial inquiries on various facts at issue exemplify the

Defendant’s inadequacies as Sparrell’s Rule 30(b)(6) witness:

         (i)     Plaintiff’s inquiries on basic questions concerning matters involving the Norwell

                 and Cohasset Properties designated by the Subpoena (see Exhibit O, Designations

                 F- G) were hampered by the Defendant’s claim that he didn’t “believe” Sparrell

                 ever had ownership of the Properties, indicated that Sparrell never had ownership of

                 the Properties, claimed he didn’t remember anything concerning the purchase and

                 sale agreement and/or knowing about the deeds in which title for the Properties

                 were transferred to Sparrell. See Exhibit P (p. 100, l. 18 – p. 104, l. 7);

         (ii)    With respect to Sparrell’s transactions and agreements with Live Oak Banking

                 Company (Exhibit O, Designation H), the Defendant claimed to have no

                 recollection of Sparrell’s Acquisition Loan which funded Sparrell’s purchase of the

                 Cohasset and Norwell Properties, alleged that he didn’t know anything about Live

                 Oak Bank, the loan documents or how the closing funds were disbursed or

                 accounted for on the HUD-1 loan settlement statement. See Exhibit Q (at p. 105, l.

                 20 – p. 111, l. 14, p. 136, l. 15);

         (iii)   On Plaintiff’s questions regarding Sparrell’s transactions and agreements with BM

                 McNamara and BM Mack, including any payments received from these entities

                 (Exhibit O, Designations D, E, N and O), Defendant claimed to have “no idea”



13
 The Defendant’s deposition was scheduled on the same day. Since the Defendant appeared as the
designated representative for Sparrell, the depositions were combined by agreement for the sake of
efficiency.
Case 18-01022     Doc 52      Filed 05/03/19 Entered 05/03/19 15:02:08              Desc Main
                               Document     Page 7 of 13



           about the Sparrell Note, couldn’t identify it and didn’t “recall” it. See Exhibit R (at

           p. 121, l. 10 – 17);

    (iv)   Defendant evaded questions concerning the accounting of Sparrell’s preneeds funds

           and contracts by alleging that he didn’t know anything about the trust company

           (Forethought) to which certain of the preneeds money had been deposited and

           didn’t recognize related accounting records that contain his own handwriting (See

           Exhibit S (at p. 111, l. 2, p. 115, l. 16) even though the Subpoena required the

           designation of a representative knowledgeable of Sparrell’s financial books of

           account, records and affairs and business operations (Exhibit O, Designations A-C);

    (v)    When questioned about Sparrell’s balance sheets that had been produced,

           Defendant claimed not to recognize the documents, claimed he didn’t know what it

           was, who prepared it or details concerning values listed. He also didn’t know if the

           company was dissolved. See Exhibit T (at p. 146, l. 13, p. 148, l. 2);

    (vi)   The Defendant was evasive and claimed not to recognize or be able to explain a

           packet of Sparrell’s business records that were produced in response to prior

           discovery concerning Sparrell’s liabilities, including purported “loans” from

           Sparrell to its “employees” and family members, including the Defendant’s wife,

           children and the Defendant himself and payments made from Sparrell’s account for

           Defendant’s country club dues, credit cards and car payments. See Exhibit U (at p.

           148, l. 13, p. 149, l. 13);
     Case 18-01022         Doc 52     Filed 05/03/19 Entered 05/03/19 15:02:08              Desc Main
                                       Document     Page 8 of 13



            (vii)   Defendant was also unable to provide a substantive explanation as to Sparrell’s

                    alleged $0.00 value as of the Defendant’s Ch. 7 filing on April 13, 2017. See

                    Exhibit V (at p. 133, l. 3, p. 135, l. 24) and Exhibit O (Designations A-Q).14

            Upon demonstration that the Defendant was not qualified to testify for Sparrell on the

topics that were listed in the subpoena, Plaintiff’s counsel inquired about the Defendant’s

preparation and was advised that his preparations involved meeting with his attorney for several

hours and nothing else. Exhibit W (at. p. 139, l. 10-17). The Defendant acknowledged that

Brendan was the person with the most knowledge of the transactions involving Sparrell and that

Brendan was not asked to appear as the designated witness nor had anyone else been asked either.

Exhibit W (at. p. 138, l. 9 – p. 139, l.9) and Exhibit T (p. 148 l. 5 - 12.) The deposition has been

suspended. An order to compel with monetary sanctions is justified.

      II.       Argument

                (a) An Order to compel is warranted

When served with a subpoena under Rule 30(b)(6), the responding corporation has the onus to

designate persons to testify on its behalf as to all matters “known or reasonably available to it.”

See Fed.R.Civ.P. 30(b)(6). If the designated representatives do not possess personal knowledge

of the matters set out in the subpoena, the corporation is obligated to prepare the designees so

that they may give knowledgeable and binding answers on its behalf. Dravo Corp. v. Liberty

Mut. Ins. Co., 164 F.R.D. 70, 75 (D.Neb.1995) citing Marker v. Union Fid. Life Ins. Co., 125

F.R.D. 121, 126 (M.D.N.C.1989). “If no current employee has sufficient knowledge to provide


14
  Earlier in discovery, the Defendant did a document dump of Sparrell’s financial records and other
material in response to Plaintiff’s First Request for Production of Documents to the Defendant, No. 1
requesting all documents that support Defendant’s contention that, as of April 13, 2017, the value of his
interest in Sparrell was $0.00. At the deposition, Plaintiff requested an explanation of the production and
how it supports the purported zero value.
  Case 18-01022       Doc 52     Filed 05/03/19 Entered 05/03/19 15:02:08           Desc Main
                                  Document     Page 9 of 13



the requested information, the party is obligated to prepare one or more witnesses so that they

may give complete, knowledgeable and binding answers on behalf of the corporation.” Dravo

Corp. v. Liberty Mut. Ins. Co., 164 F.R.D. 70, 75 (D. Neb. 1995) (citation, internal quotation

marks, and alteration omitted)). The duty to present and prepare a Rule 30(b)(6) designee goes

beyond matters personally known to that designee or to matters in which that designee was

personally involved. See Buycks–Roberson v. Citibank Federal Sav. Bank, 162 F.R.D. 338, 343

(N.D.Ill.1995); S.E.C. v. Morelli, 143 F.R.D. 42, 45 (S.D.N.Y.1992). The corporation is

responsible for producing an appropriate Rule 30(b)(6) witness on information within its

knowledge or reasonably available to it even if the relevant documents are voluminous and

various people hold the information. See Concerned Citizens of Belle Haven v. Belle Haven

Club, 223 F.R.D. 39, 43 (D.Conn. 2004). Here, Sparrell failed to fulfill its Rule 30(b)(6)

obligations. Although the Defendant is the sole principal and owner of Sparrell, he admitted that

he was not the suitable candidate for the task and was clearly ill prepared for the proceeding. See

Exhibit W (at. p. 138 - 139).

       Rule 30(b)(6) is designed “to avoid the possibility that several officers and managing

agents might be deposed in turn, with each disclaiming personal knowledge of facts that are

clearly known to persons within the organization and thus to the organization itself.” Brazos

River Auth. v. GE Ionics, Inc., 469 F.3d 416, 433 (5th Cir. 2006) citing 8A Charles A. Wright,

Arthur R. Miller & Richard L. Marcus, Federal Practice and Procedure § 2103, at 33 (2d

ed.1994). Otherwise, a corporation would be able to deceitfully select at trial the most

convenient answer presented by a number of finger-pointing witnesses at the depositions. See

Lapenna v. Upjohn Co., 110 F.R.D. 15 at 25 (E.D.Pa. 1986). This appears to be the tactical
     Case 18-01022         Doc 52      Filed 05/03/19 Entered 05/03/19 15:02:08                  Desc Main
                                       Document      Page 10 of 13



game of sandbagging that the Defendant was trying to pull off here.15 An Order under

Fed.R.Civ.P. 37(a)(3)(B)(i) compelling Sparrell to comply with the Subpoena and produce

proper designated persons is warranted.

               (b) Monetary sanctions are appropriate

           If a Rule 30(b)(6) designated witness is not prepared or is unresponsive, the organization

may be subject to sanctions. See Reilly v. Natwest Markets Group Inc., 181 F.3d 253, 268 (2d

Cir. 1999); Lofton c. Verizon Wireless (VAW) LLC, 308 F.R.D. 276, 289 (N.D. Cal. 2015);

Coryn Group II, LLC v. O.C. Seacrets, Inc., 265 F.R.D. 235, 239 (D.Md. 2010) When one fails

to comply with Rule 30(b)(6), Rule 37 allows courts to impose various sanctions, including the

preclusion of evidence. See Fed.R.Civ.P. 37(b)(2)(B); see, e.g., Commodity Futures Trading

Comm'n v. Noble Metals Int'l, Inc., 67 F.3d 766, 770–71 (9th Cir.1995); Malede v. D.C. Jail

Facility, 252 F.R.D. 63, 64 (D.D.C. 2008)(imposing attorney’s fees for need to repeat

preparation to take the deposition and to prepare the motion to compel). Sparrell’s deposition

was commenced on March 8, 2018 and suspended. During breaks at the deposition counsel for

the Plaintiff and the Defendant conferred about designating a different Rule 30(b)(6)

representative and at least two follow-up telephone calls conferring on the matter occurred on or

about March 12 and April 8, 2019. See Certification under MLBR 7037-1(b) and Fed. R.

CIV.P. 37(a)(1) filed herewith. To date, no new Rule 30(b)(6) designee was confirmed or

volunteered necessitating the filing of this motion.16 Consequently, an Order pursuant to

Fed.R.Civ.P. 37(c)(1)(A) against the Defendant and Sparrell should enter requiring payment of

$2,207.00 to the Plaintiff for:



15
     It also fits with the loose arguments that Brendan won’t “consent” to testify.
16
  Defendant’s counsel suggested that Plaintiff’s counsel work with Brendan’s attorney on having Brendan appear.
Plaintiff’s inquiries and attempts to work something out with Brendan’s counsel were unsuccessful.
     Case 18-01022              Doc 52     Filed 05/03/19 Entered 05/03/19 15:02:08            Desc Main
                                           Document      Page 11 of 13



              (i)        the legal fees associated with the preparation drafting and filing of this motion

                         ($1,290.00);

              (ii)       reimbursement of constable costs for the initial failed service of Sparrell’s

                         Subpoena ($32.00) resulting from the games played by the Defendant’s sons

                         (including Brendan);

              (iii)      one half of the costs for the transcript of the deposition on March 8 ($285.00);17

                         and

              (iv)       Anticipated legal fees to re-prepare for Sparrell’s deposition to be taken under an

                         order to compel ($600.00)18.


              An Affidavit of attorneys’ fees and costs is filed herewith.


       III.          Conclusion

              WHEREFORE, for all of the foregoing reasons, Plaintiff requests that this motion be

ALLOWED and that the Court Order:

              (A) Sparrell to designate, notify Plaintiff in advance and produce a new witness prepared

                     in accordance with Rule 30(b)(6) to appear for deposition at a time that is mutually

                     convenient for the Plaintiff;

              (B) Sparrell and the Defendant pay Plaintiff $2,207.00 forthwith as sanctions associated

                     with their actions necessitating this motion; and

              (C) Such relief as this Honorable Court deems justified under the circumstances.




17
  Only half is requested since the deposition was a combination of the Defendant and Sparrell. The total
bill for the transcript is $570.00.
18
     At least 2.0 hours of time will be necessary for counsel’s preparation.
  Case 18-01022       Doc 52    Filed 05/03/19 Entered 05/03/19 15:02:08             Desc Main
                                Document      Page 12 of 13




                                             The Plaintiff,
                                             The Bank of Canton

                                             By its Attorneys,
Dated: May 3, 2019
                                             /s/ Michael A. Wirtz
                                             ________________________________
                                             Jack J. Mikels, BBO# 345560
                                             Michael A. Wirtz, BBO# 636587
                                             JACK MIKELS & ASSOCIATES, LLP
                                             1 Batterymarch Park, Suite 309
                                             Quincy, MA 02169-7454
                                             Tel: 617.472.5600
                                             Email: Lawoffice@jackmikels.com




CERTIFICATION PURUSANT TO MLBR 7037-1(b) AND FED. RULE CIV.P. 37(a)(1)
         APPLICABLE PURSUANT TO FED. RULE BANK. P. 7037

       I, Michael A. Wirtz, hereby certify that prior to filing the foregoing motion to compel, I

conferred in person and by phone with counsel for the Defendant and Sparrell, Joseph G. Butler,

in a good faith effort to have a new Rule 30(b)(6) witness appear at deposition on behalf of

Sparrell and despite my good faith efforts and requests no such designation was made or

voluntarily provided. The in person conference took place on March 8, 2019 and phone

conferences were held on or about March 19 and April 8, 2019.

       Signed under the pains and penalties of perjury.

                                                     /s/ Michael A. Wirtz
                                                     _____________________________
                                                     Michael A. Wirtz
  Case 18-01022        Doc 52     Filed 05/03/19 Entered 05/03/19 15:02:08             Desc Main
                                  Document      Page 13 of 13




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 3rd day of May, 2019, I caused a true copy of the

PLAINTIFF’S MOTION TO COMPEL SPARRELL FUNERAL SERVICES, INC. TO

DESIGNATE A PREPARED REPRESENTATIVE PURSUANT TO RULE 30(b)(6) AND

AWARD PLAINTIFF ITS REASONABLE EXPENSES AND ATTORNEYS’ FEES AS

SANCTIONS, MEMORANDUM IN SUPORT OF PLAINTIFF’S MOTION TO COMPEL

SPARRELL FUNERAL SERVICES, INC. TO DESIGNATE A PREPARED

REPRESENTATIVE PURSUANT TO RULE 30(b)(6) AND AWARD PLAINTIFF ITS

REASONABLE EXPENSES AND ATTORNEYS’ FEES AS SANCTIONS and AFFIDAVIT

REGARDING ATTORNEY’S FEES to be served upon all parties of record and/or with

appearances in the above action, including the following counsel for the Defendant by electronic

means:

                Joseph G. Butler, Esq.
                Law Office of Joseph G. Butler
                355 Providence Highway
                Westwood, MA 02090
                JGB@JGButlerlaw.com


                                       /s/ Michael A. Wirtz

                                       Michael A. Wirtz, BBO# 636587
                                       JACK MIKELS & ASSOCIATES, LLP
                                       1 Batterymarch Park, Suite 309
                                       Quincy, MA 02169-7454
                                       Tel: 617.472.5600
                                       mwirtz@jackmikels.com
